           Case 1:20-cv-01286-DAD-BAM Document 9 Filed 11/13/20 Page 1 of 1



 1 Andréa Marcus, SBN 188098
     LAW OFFICE OF ANDRÉA MARCUS
 2 A Professional Corporation
 3 133 E. De La Guerra Street, #143
     Santa Barbara, CA 93101-2247
 4 Telephone: (888) 215-9021
 5 Fax: (888) 215-9021
     andrea@andreamarcuslaw.com
 6
 7 Attorney for Plaintiff
 8
                               UNITED STATES DISTRICT COURT
 9
10
                             EASTERN DISTRICT OF CALIFORNIA

11   LOURDES PONCE, ET AL.,                      )
12                                               )    No.: 1:20-cv-01286 −NONE−BAM
                               Plaintiff(s),     )
13   V.                                          )    ORDER TO DISMISS ACTION
14                                               )    WITHOUT PREJUDICE
     FRESNO POLICE DEPARTMENT,                   )
15
     ET AL.,                                     )
16                                               )
                                                 )
17
                              Defendant(s).      )
18                                               )
19         Upon request of plaintiff and good cause appearing, IT IS HEREBY ORDERED
20
     that this action be and hereby is dismissed without prejudice in its entirety. The clerk is
21
22 directed to close this action.
23
24
     IT IS SO ORDERED.
25
26      Dated:   November 13, 2020
                                                 UNITED STATES DISTRICT JUDGE
27
28

                                                                                                   1
     ORDER TO DISMISS ACTION WITHOUT PREJUDICE
